Citation Nr: 0501563	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-02 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979, and from January 1982 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In January 2002, VA received a claim for entitlement to an 
increased (compensable) disability rating for a left wrist 
displaced fracture injury.  By correspondence, dated in 
November 2003, the veteran withdrew the aforementioned claim.  
As such, this matter need no longer be discussed.

The veteran presented personal testimony at an RO hearing in 
November 2003.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's low back strain is manifested by frequent 
radiating pain and severe limitation of motion.  

3.  The right knee disability is manifested by occasional 
pain, numbness, weakness, and minimal swelling.  Range of 
motion findings were within normal limits.  

4.  The veteran's service-connected disabilities consist of a 
low back strain, a right knee injury, and residuals of a 
displaced fracture of the left wrist; the evidence of record 
does not show that the aforementioned service-connected 
disabilities preclude all forms of substantially gainful 
employment, which are consistent with his education.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, of 40 percent, for 
a low back disability, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (effective prior to September 26, 
2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237(effective from 
September 26, 2003).

2.  The criteria for entitlement to a increased rating for a 
right knee disability, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2004).  

3.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that where that notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a), and 38 C.F.R. §  3.159(b)(1), because 
an initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

On January 24, 2002, VA received the veteran's claims for 
entitlement to an increased rating for a low back strain; 
entitlement to an increased rating for a right knee 
disability; and an informal claim for entitlement to a total 
rating based on individual unemployability (TDIU).  The 
veteran was notified of the general requirements of VCAA in 
January 2002.  By rating decision, dated in March 2002, the 
RO denied the veteran's claims.  

The veteran filed a timely Notice of Disagreement, and a 
Statement of the Case was issued in January 2003.  In July 
2003, the veteran was informed of the requirements of VCAA, 
specifically, as it pertained to the claim for TDIU.  In 
August 2003, and September 2003, the veteran received 
information relating to VA's duty to assist.  The RO issued a 
Supplemental Statement of the Case in November 2003.  

The Board concludes that the discussions contained in the 
January 2002 correspondence pertaining to the general 
requirements of VCAA; the January 2003 Statement of the Case; 
the August and September 2003 correspondence relating to VA's 
duty to assist; and the November 2003 Supplemental Statement 
of the Case have provided the veteran with proper 
notification of the relevant laws and regulations.  

In addition, the duty to assist has been met.  In this 
regard, it is noted that all available and outstanding 
records have been obtained.  Further, the veteran was 
afforded VA examinations in conjunction with his claims.

Factual Background

On January 24, 2002, VA received the veteran's claims for a 
higher rating for a low back strain and a right knee 
disability, and for TDIU.  

Treatment records, from the Florence VA Medical Center 
(VAMC), with dates beginning in September 2001, indicated 
that the veteran complained of intermittent pain in the lower 
back.  The veteran described the pain as sharp, and he 
associated the pain with a numbness, and burning feeling.  
Resting and elevating the legs helped to relieve the pain, 
while walking and lifting increased the pain.  The veteran 
explained that the pain affected his sleep, ability to engage 
in physical activity, and concentration.  He stated that he 
was unable to hold an employment position that required labor 
as a result of the pain experienced.  He was treated with 
medication for the back pain.  

On VA examination, dated in February 2002, the veteran 
presented with subjective complaints of chronic low back 
pain, and occasional knee pain.  He related that he 
experienced radiating pain on a constant basis, engaging in 
physical activities increased the pain, and previous 
treatment resulted in only minimal success.  The veteran 
indicated that the pain prevented him from engaging in labor-
related employment, which was the reason for his unemployed 
status.  With respect to the veteran's right knee, he said 
that such did not hurt most of the time.  Soreness, clicking, 
and popping were among some of his right knee symptoms.  

On physical examination of the back, there were no findings 
of spasms, or other visible palpable abnormalities.  The 
veteran was able to squat and rise, walk on his toes and 
heels without difficulty.  Range of motion of the spine was 
limited.  Flexion was from 0 to 45 degrees; extension was 
from 0 to 15 degrees; and he had approximately 0 to 30 
degrees of lateral bending in each direction.  The diagnosis 
was a chronic low back strain, with minimal clinical evidence 
of a physical abnormality.  It was noted that a prior X-ray 
study, performed in 2000, had been normal. 

On physical examination, the right knee appeared normal.  The 
deep tendon reflexes were present and equal.  The right knee 
was free from swelling, ecchymosis, or instability; the joint 
was quite stable; and the veteran had flexion from 0 to 100 
degrees.  There were no findings of clicking or popping 
during range of motion testing.  The diagnosis was recurrent 
right knee pain, with infrequent and minimal symptomatology.  
The findings of the February 2002 VA x-ray report of the 
veteran's right knee showed no acute fracture, dislocation, 
or subluxation.  The joint spaces were well preserved, 
without evidence of osteoarthritic change.  The soft tissues 
were unremarkable, and without evidence of joint effusion.  
The impression noted unremarkable radiographs of the right 
knee.  

The April 2002 magnetic resonance imaging (MRI) scan revealed 
degenerative disc disease at the L5-S1 level, and 
straightening of the lumbar spine, which could be due to 
muscle spasm.  There was a small midline disk protrusion at 
the L5-S1 level that causes only minimal compression upon the 
anterior surface of the thecal sac.  There were no other 
abnormalities of the spine.  

In May 2002, a VA Physical Consultation Note explained that 
the veteran did not work as his back injury caused him to 
lose his job several years earlier; however, it was noted 
that he was active in caring for his mother.  The veteran was 
in no acute distress on forward bending; however, sitting for 
long periods of time exacerbated the pain.  The veteran 
indicated that the disability was worsening, and that 
bending, sitting, and standing increased the pain.  Moving 
around alleviated the pain.  VA treatment records, dated in 
June 2002, show objective findings of major limitation of 
motion.  On a scale of 1 to 10, the veteran's pain was rated 
at 7.  VA treatment notes, dated in January and February 
2003, show complaints of back pain.  The veteran was 
prescribed medication for the pain; however, the medication 
did not achieve the results desired by the veteran.  

On VA examination, dated in July 2003, the veteran underwent 
examination of the right knee and low back.  The examiner 
indicated that the claims file was reviewed prior to the 
examination.  With respect to the veteran's low back pain, he 
related that he experienced a constant and daily pain; the 
pain radiated down the right buttock; and he also experienced 
an area of numbness on his anterior thigh, which was 
described as constant.  He reported that he was unable to 
stand for more than 5 minutes; he was unable to walk for more 
than 100 yards; he was unable to jump; and he was unable to 
lift more than 20 pounds.  He was also unable to participate 
in sports.  

Regarding the veteran's occupational history, he related that 
he was last employed as a material handler in 1999.  Since 
then he has been unable to work, due to pain, primarily in 
the back.  He experienced flare-ups once or twice or month, 
for about two days, and during the flare-ups, he reported 
that he was essentially bedridden, and had to avoid weight 
bearing.  

The veteran complained that he experienced pain primarily 
during cold wet weather.  He experienced minimal swelling of 
the knee, and he was unable to run or jump, as a result of 
the knee pain.  There were no complaints of flare-ups, 
locking, buckling, popping, or grinding.  He did not wear a 
brace, nor did he use a cane or crutch.  He took medication 
for the pain.  

On physical examination, the examiner observed that the 
veteran was a well-developed, moderately obese male, in no 
acute distress, who walked without a limp.  It was noted that 
the veteran arose from the chair in a stiff manner.  

On physical examination of the lumbosacral spine, the 
curvatures were normal, and there was no tenderness or spasm.  
Range of motion findings were as follows: lateral bending 
from left to right was from 0 to 20 degrees; with pain; 
extension was from 0 to 10 degrees with pain; and flexion was 
from 0 to 65 degrees.  He had negative axial compression pain 
and negative truncal rotation pain.  There were no regional 
sensory abnormalities, and the straight leg raising was 
negative, bilaterally.  The veteran had 5 out of 5 motor 
strength throughout the lower extremities, 2+ deep tendon 
reflexes at the knees and ankles.  There was an area on the 
distal anterolateral right thigh of decreased sensation.  

On physical examination of the right knee, the examiner 
reported that the there were no findings of crepitus, 
erythema, warmth, tenderness or instability.  He had 5 out of 
5 motor strength in flexion and extension.  Range of motion 
studies revealed flexion from 0-125 degrees, with no 
diminution with repetitive testing.  There were no findings 
of pain on motion of the knee.  

The examiner made reference to a May 2002 MRI scan of the 
veteran's lumbar spine.  The results of the MRI scan showed 
degenerative disc disease at L5-S1, with a small midline disc 
protrusion at L5-S1.  There were also findings of minimal 
compression of the anterior surface of the thecal sac.  

The examiner explained that his impression was that the 
veteran had a history of a  lumbar strain, currently with 
some degenerative disc disease, which is at least as likely 
as not secondary to the long standing problems with his lower 
back.  The examiner also included right patellofemoral pain 
syndrome in the impression.  

The examiner explained that, because the veteran was employed 
as a manual laborer, for essentially of his life, given the 
current status of his lower back and the restrictions of the 
ability to engage in manual labor, (i.e. the inability to 
stand for prolonged periods of time, the inability to lift 
heavy objects, and the inability to walk for prolonged 
periods of time) it would appear that the veteran would not 
be able to obtain or maintain gainful employment as a manual 
laborer.  If, however, a position that would allow him to sit 
and stand as necessary, and refrain from lifting heavy 
objects could be found for him, then the veteran could 
probably be able to hold the position.  

The veteran's statement in support of his claim, dated in 
August 2003, stated that he was no longer able to stand for 
prolonged periods of time, and he was no longer able to play 
sports.  Regarding employment, he stated that he is unable to 
hold employment that requires him to walk, lift, or stand.  

In November 2003, the veteran gave personal testimony at a 
hearing at the RO.  The veteran testified that he received 
treatment for his service-connected disabilities at the VA 
Medical Clinic (VAMC) in Florence and Columbia.  He was 
treated with medication, and muscle relaxers for the pain he 
experienced.  The veteran indicated that the his ability to 
walk, lift objects, and play sports decreased as a result of 
the back pain and the knee pain.  

The veteran testified that he suffered from muscle spasms in 
the back.  The muscle spasms, as well as the pain in the back 
were described as constant.  He testified that he had not 
undergone surgery for the back disability.  After about 15 to 
20 minutes of sitting, he said he needed to stretch.  The 
veteran stated that the back disability was aggravated by 
everyday use and that he experienced limitation of motion.  

Regarding the right knee disability, the veteran testified 
that a physician never indicated that he had arthritis of the 
knee.  He testified that the right knee disability worsened 
because the knee is much weaker than before, and 
occasionally, the knee gave out on him.  He also noticed 
instability of the knee; he experienced muscle spasms in the 
thigh and leg; on a daily basis he experienced swelling and 
agitation; and he had limitation of motion in the knee.  The 
pain in the right knee was relieved when he elevated the 
knee.  

As far as the veteran's employment was concerned, when asked 
when he last worked, the veteran indicated that he last 
worked in 1999.  He said his back and knee disability 
interfered with his job performance.  He related his past 
jobs required that he do lifting, which he was unable to do 
now due to back and knee pain.  Since his last job, the 
veteran testified that he applied for a position as a driver, 
but was not hired.  The Decision Review Officer asked the 
veteran whether he attempted to apply for other employment, 
and the veteran responded by indicating that, aside from 
employment as a material handler, there was little to choose 
from because he lived in a rural area.  



Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Low Back Strain

On January 24, 2002, VA received the veteran's claim for 
entitlement to an increased rating for a low back disability.  
The Board notes that the regulations for rating disabilities 
of the spine were changed, effective September 23, 2002, and 
again effective September 26, 2003.  The Board observes that 
the veteran was apprised of the regulatory change in the 
November 2003 Supplemental Statement of the Case.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations governing 
a claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Here, it is 
unclear whether the new or revised is more favorable.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, Limitation of 
Motion of the Lumbar Spine, the criteria provides that a 40 
percent disability rating will be assigned for severe 
limitation of motion of the lumbar spine, a 20 percent 
disability rating will be assigned for moderate limitation of 
motion, and a 10 percent rating will be assigned for slight 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002), prior to September 23, 2002.  

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under Diagnostic Code 5295, a 40 percent evaluation is 
awarded for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation may also be assigned if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  A 20 percent evaluation may be 
assigned for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 10 percent disability 
rating may be assigned where there is evidence of 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002), prior to September 23, 2002.  

Diagnostic Code 5293 provides that a 60 percent rating is 
warranted when intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
If the disability is severe, characterized by recurring 
attacks, with intermittent relief, a 40 percent rating is in 
order.  A 20 percent rating is assigned when the disability 
from intervertebral disc syndrome is moderate with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
prior to September 23, 2002.  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining (under Sec. 4.25) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, warrants a 60 percent rating.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating is 
awarded.  With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 
23, 2002.  

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

In September 2003 further regulatory amendments were made.  
The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating;

For unfavorable ankylosis of the entire 
thoracolumbar spine a 50 percent disability 
rating is assigned;

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent disability 
rating is assigned; 

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine, a 30 percent disability 
rating is assigned; 

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent disability rating is 
warranted; and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height, a 10 percent 
disability rating is assigned.  

Note: (1) Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note: (2) For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 
80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation. The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.  

Note: (3) In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2). 
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted. 

Note: (4) Round each range of motion measurement 
to the nearest five degrees. 

Note: (5) For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective 
from September 26, 2003).  

Intervertebral disc syndrome can also be rated where the 
disability is manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, 
warrants a 60 percent rating.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent rating is awarded.  With 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, effective September 26, 2003.

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

Right Knee

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg 
extension is rated 0 percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, and 40 
percent when limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

TDIU 

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2004).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2004). Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

Analysis

I.  Entitlement to an Increased Rating, for a Low Back 
Disability, Currently Evaluated as 20 Percent Disabling.  

As stated above, the schedular criteria for rating 
disabilities of the spine were revised twice during the 
course of the veteran's appeal.  The Board must evaluate the 
veteran's spine disability according to the various criteria 
in effect during this period.  

Increased rating for a low back disability, rated as 20 
percent disabling from January 24, 2002, to September 22, 
2002

On VA examination, dated in February 2002, there were no 
objective medical findings of muscle spasm, or other visible 
palpable abnormalities.  Range of motion studies showed that 
flexion was from 0 to 45 degrees; extension was from 0 to 15 
degrees; and lateral bending was from 0 to 30 degrees.  

In April 2002, VA MRI showed degenerative disc disease at the 
L5-S1 level, and straightening of the lumbar spine.  The May 
2002 VA Physical Consultation Note indicated that the veteran 
was seen for complaints of back pain, he was in no acute 
distress on forward bending; however, prolonged sitting 
exacerbated the pain.  VA treatment records, dated in June 
2002, revealed that the veteran continued to have limited 
range of motion which was described as "major."  His pain 
was rated a 7, on a scale from 1 to 10.  

In considering Diagnostic Code 5292, the Board finds that the 
veteran's lumbar spine disability is manifested by severe 
limitation of motion, which merits the assignment of a 40 
percent rating.  See 38 U.S.C.A. § 5107(b); Deluca.  In sum, 
the record reveals that the veteran consistently complained 
of lower back pain.  In February 2002, he had a significant 
reduction in extension.  In May 2002, VA treatment records 
showed that the veteran had major loss of movement on flexion 
and extension.  In June 2002, VA treatment records reported 
that the veteran continued to experience limitation of motion 
of the back.  In sum, the aforementioned findings are 
productive of a 40 percent rating; this is the highest 
available rating under Diagnostic Code 5292.

With regard to Diagnostic Code 5293, and based on the medical 
evidence of record, it has not been shown that the veteran 
experienced severe persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
intermittent relief.  As such, a 60 percent rating is not 
warranted under Diagnostic Code 5293.

With regard to Diagnostic Code 5295, the highest available 
rating is 40 percent; and the veteran is now in receipt of a 
40 percent rating.  As such, the Board need not undertake a 
detailed application of this Code as it does not afford him a 
higher rating.

In consideration of the subjective complaints of severe pain, 
coupled with the objective medical findings pertaining to the 
range of motion studies, which indicated severe limitation of 
motion, the Board finds that the lumbar spine disability 
reasonably warrants a 40 percent disability rating under 
Diagnostic Code 5292.  38 U.S.C.A. § 5107(b); Deluca.

Increased rating for a low back disability, rated as 20 
percent disabling, from September 23, 2002, to September 25, 
2003

The veteran was examined for VA examination purposes in July 
2003 and it was noted that his lateral bending was 0 to 20 
degrees with pain; extension was 0 to 10 degrees with pain; 
and flexion was 0 to 65 degrees.  In an August 2003 
statement, the veteran indicated he had functional loss due 
to his back problems.  Among other things, he related he had 
difficulty standing for prolonged periods and was no longer 
able to play sports or work.  The Board concludes that the 
aforementioned evidence establishes that the veteran 
continues to experience pain and significant limitation of 
motion of the low back.  Granting the veteran the benefit of 
the doubt, the Board concludes that for the time period of 
September 23, 2002, to September 25, 2003, the criteria for a 
40 percent rating, for a low back disability have been met 
under Diagnostic Code 5292.  

As noted above, some but not all of the regulations for 
rating disabilities of the spine were revised as of September 
23, 2002.  The Board has considered the old and revised 
rating criteria for rating IVDS.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  There is, however, no objective 
medical evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the disease disc.  Further, there is no 
evidence of incapacitating episodes of any time length, 
within the past 12 months.  As such, a 60 percent rating is 
not warranted under the new or old versions of Diagnostic 
Code 5293.

Diagnostic Code 5295 need not be considered as the highest 
available rating is 40 percent.  Again, the veteran is now in 
receipt of a 40 percent rating.



Increased rating for a low back disability, rated as 20 
percent disabling from 
September 26, 2003

During a November 2003 RO hearing, the veteran continued to 
complain of limitation of motion of the back and functional 
loss.  As such, the Board finds that the veteran is deserving 
of a 40 percent rating based on severe limitation of motion 
of the back from September 26, 2003.  38 C.F.R. § 4.71, 
Diagnostic Code 5292.  (There is nothing on file that 
suggests that the veteran's condition has improved since his 
examination in July 2003.)

Effective September 26, 2003, the criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a, were revised.  The 
complete revised criteria have been stated above.  There is 
no evidence that supports a rating higher than 40 percent 
under the revised criteria.  Specifically, there is no 
evidence establishing unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.

Further, there is nothing to suggest that he has 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, which is 60 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

In sum, the Board concludes that the evidence supports the 
assignment of a 40 percent rating for the veteran's low back 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5292. 
 
II.  Entitlement to an Increased Rating for a Right Knee 
Disability.

A review of the medical evidence on file shows that on VA 
examination in February 2002, he said he had occasional knee 
pain.  On examination, it was noted he had no swelling, 
ecchymosis, or instability.  The joint was described as 
stable.  Flexion was 0 to 100 degrees.  The diagnosis was 
recurrent right knee pain with infrequent and minimal 
symptomatology.  On VA examination in July 2003, he related 
that he had minimal swelling and was unable to run or jump 
due to knee pain.  He did not complain of any locking or 
instability.  On objective evaluation, there was no 
instability.  Range of motion was from 0 to 125 degrees, with 
no diminution in function on repetitive testing.  Further, 
there was no pain on range of motion testing. 

In evaluating the objective medical evidence, pertaining to 
the veteran's right knee, it is apparent that the veteran 
does not suffer from moderate recurrent subluxation, or 
lateral instability.  In fact, such symptoms were 
specifically discounted during VA examinations in February 
2002 and July 2003.  As such an increased rating to 20 
percent is not warranted under Diagnostic Code 5257.  

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no findings suggesting that the veteran suffers 
from degenerative joint disease of the right knee; as such, a 
separate rating is not warranted.  See February 2002 VA 
examination report. 

The currently assigned 10 percent rating takes into account 
the veteran's complaints of occasional pain, limitation of 
motion, and other related symptoms.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261.  DeLuca.  

Therefore, the Board determines that the right knee 
disability warrants no more than a 10 percent rating.  

III.  Entitlement to a Total Rating Based on Individual 
Unemployability.

As discussed above, the veteran is service-connected for a 
low back strain, a right knee disability, and residuals of a 
left wrist fracture which are rated 40, 10, and 0 percent 
disabling, respectively.  The veteran maintains that he is 
unable to work, due to the pain associated with his low back 
strain.  

In his VA Form 21-8940, the veteran indicated that his low 
back strain prevented him from securing any substantially 
gainful occupation, and that the disability affected the 
veteran's full-time employment beginning in 1999.  The 
veteran indicated that he completed high school and two years 
of college.  Before he was too disabled to work, he said he 
obtained training in the electrical field.  

The medical evidence shows that following an examination in 
July 2003, it was observed that the veteran had been employed 
as a manual laborer for most of his life.  It was opined 
that, given the current status of his lower back and the 
restrictions of the ability to engage in manual labor, (i.e. 
the inability to stand for prolonged periods of time, and the 
inability to lift heavy objects and walk for prolonged 
periods of time), it would appear that the veteran would not 
be able to obtain or maintain gainful employment as a manual 
laborer.  It was also opined that he would be capable of 
sedentary work, i.e. a position that would allow him to sit 
and stand as necessary, refrain from lifting heavy objects. 

First, the veteran does not meet the percentage requirements 
for consideration of a TDIU rating.  38 C.F.R. § 4.16(a).  He 
is rated 40 percent disabling for a low back strain, 10 
percent disabling for a right knee disability, and 0 percent 
for a left wrist disability.  Combined these ratings do not 
equate to a 70 percent rating.  Second, the Board notes that 
the veteran has a high school education, 2 years of college, 
and some specialized training in the electrical field.  It 
appears that the wealth of his job experience is in the area 
of manual labor.  He has indicated that he had to stop doing 
physical labor due to his back problems.  While this may be 
true, the medical evidence does not show that he is incapable 
of performing any number of sedentary jobs, particularly 
given his education level and training.  See July 2003 VA 
examination report.

As such, the Board must conclude that the preponderance of 
the evidence is against the claim; thus, the benefit of the 
doubt doctrine is not applicable, and the claim for TDIU must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



ORDER

An increased rating, to 40 percent, for a low back disability 
is granted.  

An increased rating for a right knee disability is denied.  

A total disability rating based on individual unemployability 
is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


